     Case: 1:20-cv-04693 Document #: 23 Filed: 11/02/20 Page 1 of 1 PageID #:86

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Benjamin Garner, et al.
                                      Plaintiff,
v.                                                         Case No.: 1:20−cv−04693
                                                           Honorable John Z. Lee
Allstate Insurance Company
                                      Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 2, 2020:


         MINUTE entry before the Honorable John Z. Lee: The Court has reviewed the
status report and understands that there is a pending motion to dismiss/stay. Nevertheless,
the Court believes that discovery should proceed and enters the following schedule. The
parties are to exchange Rule 26(a)(1) disclosures by 11/20/20. Initial written discovery
should be issued by 12/1/21. The deadline to amend pleadings and join parties is 2/19/21.
The deadline for the competition of fact discovery is 8/23/21.The Court orders the parties
to file a joint written status report by 1/7/21. The report, which shall be as concise as
possible, shall set forth: (1) the current deadlines imposed by the Court and whether the
matter has been referred to the Magistrate Judge in any fashion (e,g., for discovery
supervision; for resolution of a motion; for settlement; etc.); (2) the progress of discovery,
if discovery is ongoing; (3) the status of briefing on unresolved motions, if any; (4)
whether the parties have engaged or are engaging in settlement discussions and the status
of those discussions; (5) for cases without any future court dates, an agreed proposed
schedule; (6) for cases that have future court dates and if the parties believe there is good
cause to extend the current deadlines, a proposed amended schedule and the basis for the
request; (7) a request for any agreed action that the Court can take without a hearing; (8)
and whether the parties believe a telephonic hearing or in−person hearing is necessary
within the next 60 days, and, if so, the issue(s) that warrants discussion and the parties'
respective positions. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
